Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is responsive to application No. 16/656,153 filed on 10/17/2019.  Claim(s) 1-19 is/are pending and have been examined.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 10/13/2020, 12/21/2020, and 02/23/2022 is/are considered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1 and 12 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-2 of copending Application No. 16/855,324 in view of DuBose (US 2016/0100199) in view of Arling et al. (US 2011/0289113). Although the conflicting claims are not identical (instant application is directed towards a method while co-pending is directed towards a non-transitory CRM), they are not patentably distinct from each other because they recite similar subject matter which is obvious over one another.
This is a provisional nonstatutory double patenting rejection.
For example, note the following relationship between the instant application claim and co-pending application claims.

Instant Application

1. A method for displaying a custom graphical user interface on a media device accessed by a plurality of users, comprising: 
     receiving a request to display a custom graphical user interface on the media device, the custom graphical user interface associated with a select user among the plurality of users, causing the media device to: 
     determine authorization for access to the media device by the select user; 
     upon determining authorization, receive data at the media device indicative of the custom graphical user interface associated with the select user; 
     determine a media device identifier based on the received data indicative of the custom graphical interface, the media device identifier specifying a setting of the media device to display the custom graphical interface on a display coupled to the media device; and 
     select at least one command code compatible with the media device for configuring a remote control device to command the media device; and 
     transmit the at least one command code to the remote control device for provision the remote control device, where the remote control device will use the at least one command code to command interaction with the custom graphical user interface displayed on the media device.

Co-pending Application

1. A non-transitory, computer-readable media having stored thereon instructions, wherein the instructions, when executed by a media device, cause the media device to response to a request to display a custom graphical user interface that is associated with a select user among a plurality of users by performing steps comprising: 
 






    determining a media device identifier that specifies a setting of the media device to display the custom graphical interface on a display that is associated with the media device; and 

     using the determined media device identifier to cause a remote control device to be provisioned with at least one command code compatible with the media device wherein the at least one command code is usable to command interaction with the custom graphical user interface displayed on the media device.






Claim 1 of the instant application corresponds to that of Claim 1 of co-pending application except that pending application in claim 1 contains additional limitation “determine authorization for access to the media device by the select user; upon determining authorization, receive data at the media device indicative of the custom graphical user interface associated with the select user; determine a media device identifier based on the received data indicative of the custom graphical interface”; “select at least one command code; and transmit the at least one command code to the remote control device”. In an analogous art, DeBose teaches determine authorization for access to the media device by the select user (Paragraph 0030 teaches bidirectional communication between in-room CPE and guest’s mobile device is used to authenticate a mobile device and/or guest against an available authentication service or agent. Paragraph 0034 teaches CPE 110 provides authentication service access to the guest device. Paragraph 0035-0036 teaches receiving guest device authentication and after authentication enables MSO service delivery to the CPE 110 associated with the guest device 150); upon determining authorization, receive data at the media device indicative of the custom graphical user interface associated with the select user; determine a media device identifier based on the received data indicative of the custom graphical interface (Paragraph 0030, 0037, 0040 teaches once authentication is established, guest and/or guest device information is routed to the appropriate MSO system where settings and entitlements are exchanged and sent to the in-room CPE. Then the in-room CPE may be controlled to reflect the personalized settings, e.g., user interface customizations, favorite channels, parental controls and the like, and programming options, etc). Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system to include determine authorization for access to the media device by the select user; upon determining authorization, receive data at the media device indicative of the custom graphical user interface associated with the select user; determine a media device identifier based on the received data indicative of the custom graphical interface, as taught by DuBose, for the advantage of controlling the in-room CPE to reflect personalized settings, e.g., user interface customizations, favorite channels, parental controls and the like, and programming options available to the guest as if the guest was utilizing MSO services from home (DuBose – Paragraph 0004), allowing the system to provide a more personal and familiar entertainment experience to the user.
In an analogous art, Arling teaches select at least one command code; and transmit the at least one command code to the remote control device (Fig.2, Paragraph 0014 teaches a TV set 106 and/or cable STB 108, etc where an HDMI port may be temporarily connected to a smart device. Once connection is established remote app of smart device may be placed into a setup mode in which the app may solicit device identification data from TV 106 such as CEC manufacturer ID and/or an EDID manufacturer number and product code. In alternative embodiments, the database in which the appliance command codesets are cross-referenced to data that is itself reference according to a standard may be resident in an appliance accessible as part of a WiFi network such as for example a local PC or STB. Once determined the desired codeset may then be provisioned to the remote control app of smart device 100). Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of DuBose to include select at least one command code; and transmit the at least one command code to the remote control device, as taught by Arling, for the advantage of providing a user-friendly and convenient method for conducting such a configuration process (Arling – Paragraph 0002), in order to rapidly and conveniently configure a smart device app and associated command library to match the appliance(s) to be controlled (Arling – Paragraph 0004), enabling the user device to be able to communicate directly with the appliance via the appliance codesets, providing faster and quicker response and interaction.
Claim 2 of instant application corresponds to that of Claim 2 of co-pending application.
Claim 3 of instant application corresponds to that of Claim 3 of co-pending application.
Claim 4 of instant application corresponds to that of Claim 4 of co-pending application.
Claim 5 of instant application corresponds to that of Claim 5 of co-pending application.
Claim 6 of instant application corresponds to that of Claim 6 of co-pending application.
Claim 7 of instant application corresponds to that of Claim 7 of co-pending application.
Claim 8 of instant application corresponds to that of Claim 8 of co-pending application.
Claim 9 of instant application corresponds to that of Claim 9 of co-pending application.
Claim 10 of instant application corresponds to that of Claim 10 of co-pending application.

Claim(s) 12 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-2 of copending Application No. 16/855,324 in view of DuBose (US 2016/0100199). Although the conflicting claims are not identical (instant application is directed towards a method while co-pending is directed towards a non-transitory CRM), they are not patentably distinct from each other because they recite similar subject matter which is obvious over one another.
This is a provisional nonstatutory double patenting rejection.
For example, note the following relationship between the instant application claim and co-pending application claims.

Instant Application

12. A method for displaying a custom graphical user interface on a media device accessed by a plurality of users at an accommodation, comprising: 
     receiving a request to display a custom graphical user interface on the media device, the custom graphical user interface associated with a select user among the plurality of users, causing the media device to: 
     determine authorization for access to the media device by the select user; 
     upon determining authorization, receive data at the media device indicative of the custom graphical user interface associated with the select user; 
     determine a media device identifier based on the received data indicative of the custom graphical interface, the media device identifier specifying a setting of the media device to display the custom graphical interface on a display coupled to the media device; and 











     periodically verify authorization for access to the media device by the select user.
Co-pending Application

1. A non-transitory, computer-readable media having stored thereon instructions, wherein the instructions, when executed by a media device, cause the media device to response to a request to display a custom graphical user interface that is associated with a select user among a plurality of users by performing steps comprising: 
 







    determining a media device identifier that specifies a setting of the media device to display the custom graphical interface on a display that is associated with the media device; and 


     using the determined media device identifier to cause a remote control device to be provisioned with at least one command code compatible with the media device wherein the at least one command code is usable to command interaction with the custom graphical user interface displayed on the media device.

2. The non-transitory, computer-readable media of claim 1, wherein the instructions further cause the media device to periodically verify authorization for access to the media device by the select user.



Claim 12 of the instant application corresponds to that of Claim(s) 1-2 of co-pending application except that pending application in claim 1 contains additional limitation “determine authorization for access to the media device by the select user; upon determining authorization, receive data at the media device indicative of the custom graphical user interface associated with the select user; determine a media device identifier based on the received data indicative of the custom graphical interface”. In an analogous art, DeBose teaches determine authorization for access to the media device by the select user (Paragraph 0030 teaches bidirectional communication between in-room CPE and guest’s mobile device is used to authenticate a mobile device and/or guest against an available authentication service or agent. Paragraph 0034 teaches CPE 110 provides authentication service access to the guest device. Paragraph 0035-0036 teaches receiving guest device authentication and after authentication enables MSO service delivery to the CPE 110 associated with the guest device 150); upon determining authorization, receive data at the media device indicative of the custom graphical user interface associated with the select user; determine a media device identifier based on the received data indicative of the custom graphical interface (Paragraph 0030, 0037, 0040 teaches once authentication is established, guest and/or guest device information is routed to the appropriate MSO system where settings and entitlements are exchanged and sent to the in-room CPE. Then the in-room CPE may be controlled to reflect the personalized settings, e.g., user interface customizations, favorite channels, parental controls and the like, and programming options, etc). Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system to include determine authorization for access to the media device by the select user; upon determining authorization, receive data at the media device indicative of the custom graphical user interface associated with the select user; determine a media device identifier based on the received data indicative of the custom graphical interface, as taught by DuBose, for the advantage of controlling the in-room CPE to reflect personalized settings, e.g., user interface customizations, favorite channels, parental controls and the like, and programming options available to the guest as if the guest was utilizing MSO services from home (DuBose – Paragraph 0004), allowing the system to provide a more personal and familiar entertainment experience to the user.
Claim 13 of instant application corresponds to that of Claim 3 of co-pending application.
Claim 15 of instant application corresponds to that of Claim 4 of co-pending application.
Claim 16 of instant application corresponds to that of Claim 5 of co-pending application.
Claim 17 of instant application corresponds to that of Claim 7 of co-pending application.
Claim 18 of instant application corresponds to that of Claim 10 of co-pending application.


Claim(s) 12 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 9 of copending Application No. 17/075,300. Although the conflicting claims are not identical, they are not patentably distinct from each other because they recite similar subject matter which is obvious over one another.
This is a provisional nonstatutory double patenting rejection.
For example, note the following relationship between the instant application claim and co-pending application claims.

Instant Application

12. A method for displaying a custom graphical user interface on a media device accessed by a plurality of users at an accommodation, comprising: 
     receiving a request to display a custom graphical user interface on the media device, the custom graphical user interface associated with a select user among the plurality of users, causing the media device to: 
     determine authorization for access to the media device by the select user; 



     upon determining authorization, receive data at the media device indicative of the custom graphical user interface associated with the select user; 


     determine a media device identifier based on the received data indicative of the custom graphical interface, the media device identifier specifying a setting of the media device to display the custom graphical interface on a display coupled to the media device; and 
     periodically verify authorization for access to the media device by the select user.
Co-pending Application
9. A method for displaying a custom graphical user interface on a media device accessed by a plurality of users at an accommodation, comprising: 
     receiving a request to display a custom graphical user interface on the media device, the custom graphical user interface associated with a select user among the plurality of users, causing the media device to: 
     determine authorization for access to the media device by the select user; 
     determine user privacy preferences for access of the media device to personal information associated with the user; 
     upon determining authorization and upon determining user privacy preferences, receive data at the media device indicative of the custom graphical user interface associated with the select user; 
     determine a media device identifier based on the received data indicative of the custom graphical interface, the media device identifier specifying a setting of the media device to display the custom graphical interface on a display coupled to the media device; and 
     periodically verify authorization for access to the media device by the select user.


Claim 13 of instant application corresponds to that of Claim 10 of co-pending application.
Claim 16 of instant application corresponds to that of Claim 14 of co-pending application.
Claim 17 of instant application corresponds to that of Claim 15 of co-pending application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 4, 5, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over DuBose (US 2016/0100199) in view of Arling et al. (US 2011/0289113).
Consider claim 1, DuBose teaches a method for displaying a custom graphical user interface on a media device accessed by a plurality of users (Paragraph 0004 teaches an in-room CPE that may be controlled to reflect the personalized settings, e.g., user interface customizations, favorite channels, parental controls and the like, programming options, etc. Fig.1, Paragraph 0012 teaches a hotel having a plurality of rooms, each room with a set top box or television having interactive service capabilities for the benefit of hotel guests), comprising: 
receiving a request to display a custom graphical user interface on the media device, the custom graphical user interface associated with a select user among the plurality of users (Paragraph 0030 teaches bidirectional communication between in-room CPE and guest’s mobile device is used to authenticate a mobile device and/or guest against an available authentication service or agent. Paragraph 0034 teaches CPE 110 provides authentication service access to the guest device. Paragraph 0037 teaches delivering subscriber settings and entitlements information to CPE 110 associated with the authenticated guest device 150. Paragraph 0030, 0040 teaches once authentication is established, guest settings and/or entitlements are routed to the in-room CPE. Thehe in-room CPE may be controlled to reflect the personalized settings, e.g., user interface customizations, favorite channels, parental controls and the like, and programming options, etc), causing the media device to: 
determine authorization for access to the media device by the select user (Paragraph 0030 teaches bidirectional communication between in-room CPE and guest’s mobile device is used to authenticate a mobile device and/or guest against an available authentication service or agent. Paragraph 0034 teaches CPE 110 provides authentication service access to the guest device. Paragraph 0035-0036 teaches receiving guest device authentication and after authentication enables MSO service delivery to the CPE 110 associated with the guest device 150); 
upon determining authorization, receive data at the media device indicative of the custom graphical user interface associated with the select user; determine a media device identifier based on the received data indicative of the custom graphical interface, the media device identifier specifying a setting of the media device to display the custom graphical interface on a display coupled to the media device (Paragraph 0030, 0037, 0040 teaches once authentication is established, guest and/or guest device information is routed to the appropriate MSO system where settings and entitlements are exchanged and sent to the in-room CPE. Then the in-room CPE may be controlled to reflect the personalized settings, e.g., user interface customizations, favorite channels, parental controls and the like, and programming options, etc); and
command interaction with the custom graphical user interface displayed on the media device (Paragraph 0030, 0040 teaches the in-room CPE may be controlled to reflect the personalized settings, e.g., user interface customizations, favorite channels, parental controls and the like, and programming options, etc. Paragraph 0030, 0041 teaches in-room CPE may be controlled via the guest mobile device or vial local remote control device).
DuBose does not explicitly teach select at least one command code compatible with the media device for configuring a remote control device to command the media device; and 
transmit the at least one command code to the remote control device for provision the remote control device, where the remote control device will use the at least one command code to command interaction.
In an analogous art, Arling teaches select at least one command code compatible with a media device for configuring a remote control device to command the media device; and transmit the at least one command code to the remote control device for provision the remote control device, where the remote control device will use the at least one command code to command interaction (Fig.2, Paragraph 0014 teaches a TV set 106 and/or cable STB 108, etc where an HDMI port may be temporarily connected to a smart device. Once connection is established remote app of smart device may be placed into a setup mode in which the app may solicit device identification data from TV 106 such as CEC manufacturer ID and/or an EDID manufacturer number and product code. In alternative embodiments, the database in which the appliance command codesets are cross-referenced to data that is itself reference according to a standard may be resident in an appliance accessible as part of a WiFi network such as for example a local PC or STB. Once determined the desired codeset may then be provisioned to the remote control app of smart device 100).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of DuBose to include select at least one command code compatible with a media device for configuring a remote control device to command the media device; and transmit the at least one command code to the remote control device for provision the remote control device, where the remote control device will use the at least one command code to command interaction, as taught by Arling, for the advantage of providing a user-friendly and convenient method for conducting such a configuration process (Arling – Paragraph 0002), in order to rapidly and conveniently configure a smart device app and associated command library to match the appliance(s) to be controlled (Arling – Paragraph 0004), enabling the user device to be able to communicate directly with the appliance via the appliance codesets, providing faster and quicker response and interaction.
The combination of DuBose and Arling teach where the remote control device will use the at least one command code to command interaction with the custom graphical user interface displayed on the media device. Where DuBose teaches a custom graphical user interface may be controlled (Paragraph 0030, 0040), and Arling teaches remote control device using command code to command interaction with media device (Fig.2, Paragraph 0014). The combination provides for a combined system where the functions, interface(s), etc of the media device may be controlled by remote control device utilizing the provided command code. 

Consider claim 4, DuBose and Arling teach wherein the at least one command code compatible with the media device is selected based on stored configuration information for the remote control (Arling - Fig.2, Paragraph 0014 teaches a TV set 106 and/or cable STB 108, etc where an HDMI port may be temporarily connected to a smart device. Once connection is established remote app of smart device may be placed into a setup mode in which the app may solicit device identification data from TV 106 such as CEC manufacturer ID and/or an EDID manufacturer number and product code. In alternative embodiments, the database in which the appliance command codesets are cross-referenced to data that is itself reference according to a standard may be resident in an appliance accessible as part of a WiFi network such as for example a local PC or STB. Once determined the desired codeset may then be provisioned to the remote control app of smart device 100).

Consider claim 5, DuBose and Arling teach wherein the media device is located within an accommodation (DuBose - Fig.1, Paragraph 0012 teaches a hotel having a plurality of rooms, each room with a set top box or television having interactive service capabilities for the benefit of hotel guests).

Consider claim 8, DuBose and Arling teach wherein the media device is a television (DuBose - Fig.1, Paragraph 0012 teaches a hotel having a plurality of rooms, each room with a set top box or television having interactive service capabilities for the benefit of hotel guests).

Consider claim 9, DuBose and Arling teach wherein the media device is a set top box coupled to a television (DuBose - Fig.1, Paragraph 0012 teaches a hotel having a plurality of rooms, each room with a set top box or television having interactive service capabilities for the benefit of hotel guests. Paragraph 0013 teaches each room within the hotel may have located therein respective CPE, e.g. a set top box or STB, for delivering television services and the like to a display device, e.g., a television or other display device).

Claim(s) 2-3 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over DuBose (US 2016/0100199), in view of Arling et al. (US 2011/0289113), and further in view of Thomas (US 2019/0349382).
Consider claim 2, DuBose and Arling do not explicitly teach further comprising causing the media device to periodically verify authorization for access to the media device by the select user.
In an analogous art, Thomas teaches causing media device to periodically verify authorization for access to the media device by a select user (Paragraph 0023 teaches public device may generate an authorization key unique to the private device. The private device must remain within a predetermined proximity to the public device in order for the authorization key to remain valid. Paragraph 0026 teaches different ways in which media guidance application may receive, at the public device, information in order to approximate/calculate the distance between the public device and the private device. Paragraph 0027 teaches comparing the distance to a threshold distance, to determine if the private device is within the predetermined proximity to the public device. If private device is within a predetermined proximity to the public device, use of public device continues, but if private device is not within a predetermined proximity, use of public device is deactivated. Paragraph 0041 teaches authorization key where private device must remain in a predetermined proximity in order for the authorization key to remain valid. Paragraph 0042 teaches if public interface application determines connection parameters of authorization key are not satisfied, e.g., the private device is not within the predetermined proximity to the public device, the public interface application may not execute the command).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of DuBose and Arling to include causing media device to periodically verify authorization for access to the media device by a select user, as taught by Thomas, for the advantage of controlling access to the system, and only providing further access when requirements are still met, allowing the system to better provide and conserve resources.

Consider claim 3, DuBose, Arling, and Thomas teach wherein verifying authorization for access to the media device by the select user comprises receiving data by the media device indicative of a proximity of the select user relative to the media device (Thomas - Paragraph 0023 teaches public device may generate an authorization key unique to the private device. The private device must remain within a predetermined proximity to the public device in order for the authorization key to remain valid. Paragraph 0026 teaches different ways in which media guidance application may receive, at the public device, information in order to approximate/calculate the distance between the public device and the private device. Paragraph 0027 teaches comparing the distance to a threshold distance, to determine if the private device is within the predetermined proximity to the public device. If private device is within a predetermined proximity to the public device, use of public device continues, but if private device is not within a predetermined proximity, use of public device is deactivated. Paragraph 0041 teaches authorization key where private device must remain in a predetermined proximity in order for the authorization key to remain valid. Paragraph 0042 teaches if public interface application determines connection parameters of authorization key are not satisfied, e.g., the private device is not within the predetermined proximity to the public device, the public interface application may not execute the command).

Consider claim 10, DuBose and Arling do not explicitly teach wherein the media device is further caused to: receive data from a smart device associated with the select user and indicative of a smart device application to cause the media device to determine if the smart device application is compatible with the media device, to retrieve the compatible smart device application and to display the smart device application on the display coupled to the media device.
In an analogous art, Thomas teaches wherein media device is further caused to: receive data from a smart device associated with a select user and indicative of a smart device application to cause the media device to determine if the smart device application is compatible with the media device, to retrieve the compatible smart device application and to display the smart device application on the display coupled to the media device (Paragraph 0004 teaches media guidance application may ensure that retrieved applications are compatible with the respective devices. Fig.4, Paragraph 0109 teaches public device does not have an installed application associated with the media content. Media guidance application receiving a communication from private device. Paragraph 0110 teaches media guidance application may request from private device a public interface application. Where public interface application includes, interface for communicating with content provider, user authorization information, graphical user interface for display to the user on public device. Paragraph 0111 teaches media guidance application may receive, at public device, the public interface application from private device. Paragraph 0112 teaches media guidance application may then activate the public interface application on public device, where media guidance application may then generate for display on public device, the graphical user interface. Paragraph 0129 teaches private interface application 804 “A” may be video streaming application such as YouTube and private interface application 806 “B” may be music streaming application such as Spotify. Media guidance application may retrieve public interface application associated with YouTube on public device 812, and likewise retrieve public interface application associated with Spotify on public device 814. Paragraph 0131 teaches public device may retrieve public interface application that is associated with private interface application).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of DuBose and Arling to include wherein media device is further caused to: receive data from a smart device associated with a select user and indicative of a smart device application to cause the media device to determine if the smart device application is compatible with the media device, to retrieve the compatible smart device application and to display the smart device application on the display coupled to the media device, as taught by Thomas, for the advantage of allowing the user to access content on a larger display or higher resolution display capable of accessing the content, where previously the connection process between user’s media device and second media device may not be seamless, immediate, or satisfying (Thomas – Paragraph 0001), allowing the system to access and provide desired information/content to the user.

Consider claim 11, DuBose, Arling, and Thomas teach wherein the media device is further caused to: receive data from the smart device associated with the select user and indicative of login information necessary for authorization of the smart device application and to provide the login information to the retrieved compatible smart device application (Thomas - Paragraph 0110 teaches media guidance application may request from private device a public interface application. Where public interface application includes, interface for communicating with content provider, user authorization information, graphical user interface for display to the user on public device. Paragraph 0111 teaches user may log in to the public interface application, and where media guidance application may receive at the public device, the public interface application from private device. Paragraph 0113 teaches via the public interface application may create a toke that comprises data need to verify user’s identify, e.g. the username and password associated with content provider).

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over DuBose (US 2016/0100199), in view of Arling et al. (US 2011/0289113), and further in view of Patrick et al. (US 2017/0195698).
Consider claim 6, DuBose and Arling do not explicitly teach wherein determining authorization for access to the media device by the select user comprises registering the select user with the accommodation.
In an analogous art, Patrick teaches wherein determining authorization for access to a media device by a select user comprises registering the select user with the accommodation (Paragraph 0151 teaches when guest checks into a hotel and is assigned a room, set top box for the room user is assigned, is activated and configured with reservation information of the guest).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of DuBose and Arling to include wherein determining authorization for access to a media device by a select user comprises registering the select user with the accommodation, as taught by Patrick, for the advantage of allowing the system to easily manage, control, and provide access to device(s) based on state of user(s) staying on premise.

Consider claim 7, DuBose and Arling do not explicitly teach further comprising causing the media device to remove all authorization for access to the media device by the select user when the user is no longer registered with the accommodation.
In an analogous art, Patrick teaches causing media device to remove all authorization for access to the media device by the select user when the user is no longer registered with the accommodation (Paragraph 0131 teaches upon guest check out, a reset routine may be executed at the set top box to erase all of the guest’s stored information, restoring set top box to default settings).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of DuBose and Arling to include causing media device to remove all authorization for access to the media device by the select user when the user is no longer registered with the accommodation, as taught by Patrick, for the advantage of allowing the system to easily manage, control, and provide access to device(s) based on state of user(s) staying on premise.

Claim(s) 12-13 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over DuBose (US 2016/0100199) in view of Thomas (US 2019/0349382).
Consider claim 12, DuBose teaches a method for displaying a custom graphical user interface on a media device accessed by a plurality of users at an accommodation (Paragraph 0004 teaches an in-room CPE that may be controlled to reflect the personalized settings, e.g., user interface customizations, favorite channels, parental controls and the like, programming options, etc. Fig.1, Paragraph 0012 teaches a hotel having a plurality of rooms, each room with a set top box or television having interactive service capabilities for the benefit of hotel guests), comprising: 
receiving a request to display a custom graphical user interface on the media device, the custom graphical user interface associated with a select user among the plurality of users (Paragraph 0030 teaches bidirectional communication between in-room CPE and guest’s mobile device is used to authenticate a mobile device and/or guest against an available authentication service or agent. Paragraph 0034 teaches CPE 110 provides authentication service access to the guest device. Paragraph 0037 teaches delivering subscriber settings and entitlements information to CPE 110 associated with the authenticated guest device 150. Paragraph 0030, 0040 teaches once authentication is established, guest settings and/or entitlements are routed to the in-room CPE. Thehe in-room CPE may be controlled to reflect the personalized settings, e.g., user interface customizations, favorite channels, parental controls and the like, and programming options, etc), causing the media device to: 
determine authorization for access to the media device by the select user (Paragraph 0030 teaches bidirectional communication between in-room CPE and guest’s mobile device is used to authenticate a mobile device and/or guest against an available authentication service or agent. Paragraph 0034 teaches CPE 110 provides authentication service access to the guest device. Paragraph 0035-0036 teaches receiving guest device authentication and after authentication enables MSO service delivery to the CPE 110 associated with the guest device 150);  
upon determining authorization, receive data at the media device indicative of the custom graphical user interface associated with the select user; determine a media device identifier based on the received data indicative of the custom graphical interface, the media device identifier specifying a setting of the media device to display the custom graphical interface on a display coupled to the media device (Paragraph 0030, 0037, 0040 teaches once authentication is established, guest and/or guest device information is routed to the appropriate MSO system where settings and entitlements are exchanged and sent to the in-room CPE. Then the in-room CPE may be controlled to reflect the personalized settings, e.g., user interface customizations, favorite channels, parental controls and the like, and programming options, etc).
In an analogous art, Thomas teaches periodically verify authorization for access to a media device by a select user (Paragraph 0023 teaches public device may generate an authorization key unique to the private device. The private device must remain within a predetermined proximity to the public device in order for the authorization key to remain valid. Paragraph 0026 teaches different ways in which media guidance application may receive, at the public device, information in order to approximate/calculate the distance between the public device and the private device. Paragraph 0027 teaches comparing the distance to a threshold distance, to determine if the private device is within the predetermined proximity to the public device. If private device is within a predetermined proximity to the public device, use of public device continues, but if private device is not within a predetermined proximity, use of public device is deactivated. Paragraph 0041 teaches authorization key where private device must remain in a predetermined proximity in order for the authorization key to remain valid. Paragraph 0042 teaches if public interface application determines connection parameters of authorization key are not satisfied, e.g., the private device is not within the predetermined proximity to the public device, the public interface application may not execute the command).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of DuBose to include periodically verify authorization for access to a media device by a select user, as taught by Thomas, for the advantage of controlling access to the system, and only providing further access when requirements are still met, allowing the system to better provide and conserve resources.

Consider claim 13, DuBose and Thomas teach wherein verifying authorization for access to the media device by the select user comprises receiving data by the media device indicative of a proximity of the select user relative to the media device (Thomas - Paragraph 0023 teaches public device may generate an authorization key unique to the private device. The private device must remain within a predetermined proximity to the public device in order for the authorization key to remain valid. Paragraph 0026 teaches different ways in which media guidance application may receive, at the public device, information in order to approximate/calculate the distance between the public device and the private device. Paragraph 0027 teaches comparing the distance to a threshold distance, to determine if the private device is within the predetermined proximity to the public device. If private device is within a predetermined proximity to the public device, use of public device continues, but if private device is not within a predetermined proximity, use of public device is deactivated. Paragraph 0041 teaches authorization key where private device must remain in a predetermined proximity in order for the authorization key to remain valid. Paragraph 0042 teaches if public interface application determines connection parameters of authorization key are not satisfied, e.g., the private device is not within the predetermined proximity to the public device, the public interface application may not execute the command).

Consider claim 18, Thomas further teaches further comprising causing the media device to: receive data from a smart device associated with the select user and indicative of a smart device application to cause the media device to determine if the smart device application is compatible with the media device, to retrieve the compatible smart device application and to display the smart device application on the display coupled to the media device (Paragraph 0004 teaches media guidance application may ensure that retrieved applications are compatible with the respective devices. Fig.4, Paragraph 0109 teaches public device does not have an installed application associated with the media content. Media guidance application receiving a communication from private device. Paragraph 0110 teaches media guidance application may request from private device a public interface application. Where public interface application includes, interface for communicating with content provider, user authorization information, graphical user interface for display to the user on public device. Paragraph 0111 teaches media guidance application may receive, at public device, the public interface application from private device. Paragraph 0112 teaches media guidance application may then activate the public interface application on public device, where media guidance application may then generate for display on public device, the graphical user interface. Paragraph 0129 teaches private interface application 804 “A” may be video streaming application such as YouTube and private interface application 806 “B” may be music streaming application such as Spotify. Media guidance application may retrieve public interface application associated with YouTube on public device 812, and likewise retrieve public interface application associated with Spotify on public device 814. Paragraph 0131 teaches public device may retrieve public interface application that is associated with private interface application).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of DuBose and Thomas to include wherein media device is further caused to: receive data from a smart device associated with a select user and indicative of a smart device application to cause the media device to determine if the smart device application is compatible with the media device, to retrieve the compatible smart device application and to display the smart device application on the display coupled to the media device, as further taught by Thomas, for the advantage of allowing the user to access content on a larger display or higher resolution display capable of accessing the content, where previously the connection process between user’s media device and second media device may not be seamless, immediate, or satisfying (Thomas – Paragraph 0001), allowing the system to access and provide desired information/content to the user.

Consider claim 19, DuBose and Thomas teach wherein the media device is further caused to: receive data from the smart device associated with the select user and indicative of login information necessary for authorization of the smart device application and to provide the login information to the retrieved compatible smart device application (Thomas - Paragraph 0110 teaches media guidance application may request from private device a public interface application. Where public interface application includes, interface for communicating with content provider, user authorization information, graphical user interface for display to the user on public device. Paragraph 0111 teaches user may log in to the public interface application, and where media guidance application may receive at the public device, the public interface application from private device. Paragraph 0113 teaches via the public interface application may create a toke that comprises data need to verify user’s identify, e.g. the username and password associated with content provider).

Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over DuBose (US 2016/0100199), in view of Thomas (US 2019/0349382), and further in view of Arling et al. (US 2011/0289113).
Consider claim 14, DuBose and Thomas teach further comprising causing the media device to: receive data indicative of a remote control device proximate the media device (Thomas - Paragraph 0023 teaches public device may generate an authorization key unique to the private device. The private device must remain within a predetermined proximity to the public device in order for the authorization key to remain valid. Paragraph 0026 teaches different ways in which media guidance application may receive, at the public device, information in order to approximate/calculate the distance between the public device and the private device. Paragraph 0027 teaches comparing the distance to a threshold distance, to determine if the private device is within the predetermined proximity to the public device. If private device is within a predetermined proximity to the public device, use of public device continues, but if private device is not within a predetermined proximity, use of public device is deactivated. Paragraph 0041 teaches authorization key where private device must remain in a predetermined proximity in order for the authorization key to remain valid. Paragraph 0042 teaches if public interface application determines connection parameters of authorization key are not satisfied, e.g., the private device is not within the predetermined proximity to the public device, the public interface application may not execute the command); and
command interaction with the custom graphical user interface displayed on the media device (Paragraph 0030, 0040 teaches the in-room CPE may be controlled to reflect the personalized settings, e.g., user interface customizations, favorite channels, parental controls and the like, and programming options, etc. Paragraph 0030, 0041 teaches in-room CPE may be controlled via the guest mobile device or vial local remote control device).
DuBose and Thomas do not explicitly teach select at least one command code compatible with the media device for configuring a remote control device to command the media device; and 
transmit the at least one command code to the remote control device for provision the remote control device, where the remote control device will use the at least one command code to command interaction.
In an analogous art, Arling teaches select at least one command code compatible with a media device for configuring a remote control device to command the media device; and transmit the at least one command code to the remote control device for provision the remote control device, where the remote control device will use the at least one command code to command interaction (Fig.2, Paragraph 0014 teaches a TV set 106 and/or cable STB 108, etc where an HDMI port may be temporarily connected to a smart device. Once connection is established remote app of smart device may be placed into a setup mode in which the app may solicit device identification data from TV 106 such as CEC manufacturer ID and/or an EDID manufacturer number and product code. In alternative embodiments, the database in which the appliance command codesets are cross-referenced to data that is itself reference according to a standard may be resident in an appliance accessible as part of a WiFi network such as for example a local PC or STB. Once determined the desired codeset may then be provisioned to the remote control app of smart device 100).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of DuBose and Thomas to include select at least one command code compatible with a media device for configuring a remote control device to command the media device; and transmit the at least one command code to the remote control device for provision the remote control device, where the remote control device will use the at least one command code to command interaction, as taught by Arling, for the advantage of providing a user-friendly and convenient method for conducting such a configuration process (Arling – Paragraph 0002), in order to rapidly and conveniently configure a smart device app and associated command library to match the appliance(s) to be controlled (Arling – Paragraph 0004), enabling the user device to be able to communicate directly with the appliance via the appliance codesets, providing faster and quicker response and interaction.
The combination of DuBose, Thomas, and Arling teach where the remote control device will use the at least one command code to command interaction with the custom graphical user interface displayed on the media device. Where DuBose teaches a custom graphical user interface may be controlled (Paragraph 0030, 0040), and Arling teaches remote control device using command code to command interaction with media device (Fig.2, Paragraph 0014). The combination provides for a combined system where the functions, interface(s), etc of the media device may be controlled by remote control device utilizing the provided command code. 

Consider claim 15, DuBose, Thomas, and Arling teach wherein the at least one command code compatible with the media device is selected based on stored configuration information for the remote control (Arling - Fig.2, Paragraph 0014 teaches a TV set 106 and/or cable STB 108, etc where an HDMI port may be temporarily connected to a smart device. Once connection is established remote app of smart device may be placed into a setup mode in which the app may solicit device identification data from TV 106 such as CEC manufacturer ID and/or an EDID manufacturer number and product code. In alternative embodiments, the database in which the appliance command codesets are cross-referenced to data that is itself reference according to a standard may be resident in an appliance accessible as part of a WiFi network such as for example a local PC or STB. Once determined the desired codeset may then be provisioned to the remote control app of smart device 100).

Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over DuBose (US 2016/0100199), in view of Thomas (US 2019/0349382), and further in view of Patrick et al. (US 2017/0195698).
Consider claim 16, DuBose and Thomas do not explicitly teach wherein determining authorization for access to the media device by the select user comprises registering the select user with the accommodation.
In an analogous art, Patrick teaches wherein determining authorization for access to a media device by a select user comprises registering the select user with the accommodation (Paragraph 0151 teaches when guest checks into a hotel and is assigned a room, set top box for the room user is assigned, is activated and configured with reservation information of the guest).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of DuBose and Thomas to include wherein determining authorization for access to a media device by a select user comprises registering the select user with the accommodation, as taught by Patrick, for the advantage of allowing the system to easily manage, control, and provide access to device(s) based on state of user(s) staying on premise.

Consider claim 17, DuBose, Thomas, and Patrick teach further comprising causing the media device to remove all authorization for access to the media device by the select user when the user is no longer registered with the accommodation (Patrick - Paragraph 0131 teaches upon guest check out, a reset routine may be executed at the set top box to erase all of the guest’s stored information, restoring set top box to default settings).

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON K LIN whose telephone number is (571)270-1446.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON K LIN/Primary Examiner, Art Unit 2425